sar

?

  

Case 1:19-cv-00426-LO-IDD Document 6-1 Filed 05/16/19 Page 1 of 1 PagelD# 54

CT

April 12, 2019

Emmanuel Ogebe
oo necticut ave NW,

Washington, DC 20036

Re: EMMANUEL OGEBE, PLTF. vs. DOW JONES & COMPANY, ET AL., DFTS
Case No. 1 ISCV426LOTDD

Dear Sir/Madam:

After checking our records and the records of the State of DC. j
é i » it has bee i i
18 not the registered agent for an entity by the name of Dow Jones & Company he’ Mat CT Corporation System

CT was unable to forward.
Very truly yours,

CT Corporation System em
Log# 535287312

Sent By Regular Mail

ce: United States District Court Eastern District of Virginia

701 E Broad St,
- Richmond, VA 23219

(Returned To)

Emmanuel Ogebe

ts Washingion DC 20086

1025 Connectlcit ave NW,

* me ‘ at Ab oe . a was .

“Boe Batata NE my ere an . . anya woe : vd ae , a
fag wh ot gees yt. “e . rs een a ae
nk we we RO “ ‘ to “ - . ot ”

 
